Motion for reargument denied.
Motion for amendment of the remittitur granted. Return of remittitur requested, and, when returned, it will be amended by adding thereto the following: Questions under the Federal *745Constitution were presented and necessarily passed upon by the Court of Appeals, viz.: as to whether the rights of the defendants to due process under the Fourteenth Amendment to the Federal Constitution were violated by certain communications between the County Judge and jurors, and by refusal of the County Court to grant to defendant O’Keefe a further adjournment of the trial. The Court of Appeals held that there was no denial of any constitutional right of any defendant. [See 306 N. Y. 619.]